This is another so-called foreign exchange case, in which verdict was directed for defendant, and plaintiff brings error. Plaintiff, in June, 1917, went to defendant bank and paid to it $990 to have remittance for deposit of 4,000 rubles in a bank in Moscow. He was given a remitter's receipt like that set forth in Romanuick v. State Bank, 235 Mich. 217. Plaintiff testified of a contemporaneous parol agreement that defendant agreed to get from the designated bank within a limited time a passbook and to deliver it to him, and, if it failed in that, the money was to be repaid to him. If the application in this case (in form substantially like that set forth in Skuratowicz
v. State Bank, 234 Mich. 356) was signed by plaintiff the case is ruled by Karnov v. Goldman, 229 Mich. 551, and other like cases, the parol evidence was not admissible, and verdict was properly directed. If there was not an application signed by plaintiff, the parol evidence was admissible under the authority of the two cases first above cited. The defendant had testimony that plaintiff did sign, and that the signing was indispensable in such a case. Plaintiff denied signing, and denied what purported to be his signature. This made an issue of fact for the jury.
If the jury on another trial shall find that plaintiff did sign, the verdict will be for defendant. If it be found that plaintiff did not sign, the jury will then determine whether the parol agreement was in fact made. If the agreement be found to have been made, there will be another question of fact, whether the time of performance of the claimed agreement was by later agreements postponed from time to time. If there were postponements, as claimed here by plaintiff, the action is not barred by the statute of limitations. If there were no postponements, as *Page 559 
contended by defendant, the action, on this record, would be barred.
Reversed. New trial granted. Costs to abide result.
FEAD, C.J., and NORTH, FELLOWS, WIEST, McDONALD, POTTER, and SHARPE, JJ., concurred.